Citation Nr: 1114464	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-40 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss, currently rated 10 percent disabling.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for an increased evaluation above 10 percent for service-connected bilateral hearing loss.

The Board notes that Veteran was scheduled for a hearing before a traveling Veterans Law Judge from the Board, to be held in December 2010.  However, after having been duly notified of the scheduled hearing date in October 2010, he failed to appear for the hearing and did not timely show good cause for his absence.  The case was thereafter forwarded to the Board in March 2011 for appellate adjudication.


FINDINGS OF FACT

For the period at issue in the present appeal, the Veteran's bilateral hearing loss is manifested by no greater than Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for assignment of an evaluation greater than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  VA must inform the claimant of the information and evidence he is expected to provide, as well as the information and evidence VA will seek to obtain on his behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Generally, the notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, in Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007), the United States Court of Appeals for Veterans Claims (Court) held that VA may cure timing defects in notice required by the Veterans Claims Assistance Act of 2000 (VCAA) by issuing a fully compliant [section 5103(a)] notification and then readjudicating the claim.

In the present case, in order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for an increased rating for hearing loss that is presently on appeal was filed on April 21, 2008.  The Board notes that VA has provided the Veteran with an letter dated in May 2008 addressing this claim that satisfies the above-described mandates as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date of the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claim was adjudicated on the merits in an August 2008 rating decision that is now on appeal before the Board.  Therefore, there is no notice or timing of notice defect associated with this case and thus no prejudice for the Board to subject the current appeal to appellate review.  In any case, the Veteran has not made any assertion that there has been any defect in the timing or content of the VCAA notification letter associated with the current appeal.

In addition, the duty to assist the Veteran has been satisfied in this case.  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

As the current appeal stems from April 21, 2008, when the Veteran filed his present claim for a rating increase for bilateral hearing loss, the relevant time period that must be addressed in the adjudication of the claim encompasses the period from one year prior to this date to the present, and assignment of a staged rating during this period may be appropriate based on the evidence and facts found.  See 38 C.F.R. § 3.400(o)(2) (2010); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that clinical records from VA healthcare providers, which pertain to the Veteran's bilateral hearing loss for the period spanning 2007 - 2009 have been obtained and associated with the claims file.  Social Security Administration (SSA) records have also been obtained and associated with the Veteran's claims file so that VA factfinders could review them to determine their relevance and assess their evidentiary value.  The Veteran has not otherwise indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal.  The Veteran was also afforded VA examinations specifically addressing the degree of impairment produced by his hearing loss in June 2008 and August 2009.  The Board has reviewed these examination reports and takes note that the Veteran's claims file and his relevant clinical history were reviewed by the examiner who performed the most recent examination in August 2009.  Furthermore, the examiners provided adequate discussion of their clinical observations and a rationale to support their findings and conclusions.  Additionally, there is sufficient discussion and clinical findings presented in these audiological examination reports for the Board to determine the impact of the Veteran's hearing loss on his occupational functioning, in compliance with the Court's holding in the case of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Thus, the June 2008 and August 2009 VA audiological examinations are deemed to be adequate for rating purposes for the increased rating claim at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010).  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2010).  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation (see 38 C.F.R. § 4.1), where an award of service connection has already been established and only an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

The Board advises the Veteran at this juncture that it has thoroughly reviewed all the evidence in his claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Only independent medical evidence may be considered to support medical findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the SSA records associated with the evidence indicate that the Veteran's work experience was primarily in trucking, labor, and construction.  However, nothing on file shows that he has the requisite knowledge, skill, experience, training, or education in medicine or audiology to render a clinical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his contentions alone regarding the perceived severity of his hearing loss cannot constitute competent medical evidence for purposes of objectively rating his level of impairment.  38 C.F.R. § 3.159(a)(1) (2010).

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2010).  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The tests are conducted without the use of hearing aids.  See 38 C.F.R. § 4.85 (2010).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2010).  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b) (2010).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e) (2010).

If puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) (2010).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2010).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2010).

Medical records dated from 2007 to the present show, in pertinent part, that on VA audiological evaluation in June 2008, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

55
55
60
65
LEFT

50
60
65
65

Pure tone averages were 59 decibels for his right ear and 60 decibels for his left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left ear.  These audiological findings correspond to a Level IV hearing in the right ear and Level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI and VIA (2010).  Under Table VII, a designation of Level IV hearing in the right ear and Level IV hearing in the left ear yields a 10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  As the Veteran's hearing thresholds are not all 55 decibels or more in each of the frequencies 1000, 2000, 3000, and 4000 Hertz in his left ear, he does not meet the criteria for exceptional patterns in hearing impairment to be afforded consideration under 38 C.F.R. § 4.86(a).  Neither ear demonstrates the required pure tone averages for application of 38 C.F.R. § 4.96(b).  The audiological diagnosis was mild to moderately severe bilateral sensorineural hearing loss.

In a July 2009 lay witness statement, the Veteran's spouse reported that the Veteran's hearing ability was so impaired that he needed to directly face the persons speaking with him so that he could read their lips to understand what was being said to him.

SSA and VA records note the Veteran's hearing loss, but indicate that the primary cause of his occupational impairment are his orthopedic disabilities, particularly those affecting his knees.

VA audiological evaluation in August 2009 shows that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

55
60
65
65
LEFT

55
65
65
65

Pure tone averages were 61 decibels for his right ear and 63 decibels for his left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 84 percent in the left ear.  These audiological findings correspond to a Level III hearing in the right ear and Level III hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2010).  Under Table VII, a designation of Level III hearing in the right ear and Level III hearing in the left ear yields a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  However, as his hearing thresholds are demonstrated to meet the criteria for exceptional patterns of hearing impairment as recognized in 38 C.F.R. § 4.86(a), application of Table VIA provides for a finding of Level IV hearing in the right ear and Level V hearing in the left ear, which yields a 10 percent evaluation.  38 C.F.R. § 4.86(a), Diagnostic Code 6100 (2010).  The requirements of 38 C.F.R. § 4.86(b).  The examiner noted that the Veteran's hearing loss causes him difficulty in understanding conversations when he could not see the speaker's face.  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results obtained on VA-authorized clinical examinations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's bilateral hearing loss likely would cause some impairment in occupational functioning due to his difficulty hearing spoken conversations in their entirety and thus comprehending their entire meaning.  While it is conceded that a hearing loss disability can impose a degree of interference with one's occupational functioning, there is no objective evidence in the present case that demonstrates that the Veteran's hearing loss has actually resulted in marked interference with his employment.  The record reflects that although the SSA acknowledged that the Veteran had impaired hearing, it determined that he was disabled from work primarily as a result of his orthopedic disabilities.  As such, the Board cannot concede that the Veteran's hearing loss markedly interferes with his capacity for employment.  The level of impairment objectively demonstrated is contemplated by the rating criteria for a 10 percent evaluation.  The Board thus finds no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b) (2010).  That is, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the Veteran's bilateral hearing loss disability is not adequately addressed by the regular rating schedule.  Although the Veteran needs to face his conversation partners directly in order to comprehend their spoken words through lip-reading, none of the evidence reflects that the Veteran's service-connected hearing loss affects his daily life in a markedly unusual or exceptional way.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) (West 2009); 38 C.F.R. § 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  His claim for an increased rating in excess of 10 percent for bilateral hearing loss is therefore denied.


ORDER

An increased evaluation above 10 percent for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


